Citation Nr: 1750226	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability prior to February 20, 2014.

2. Entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability.

3. Entitlement to an initial rating in excess of 10 percent for the service-connected left shoulder disability.

4. Entitlement to an initial rating in excess of 10 percent for the service-connected left ankle disability.

5. Entitlement to an initial rating in excess of 10 percent for the service-connected right ankle disability.

6. Entitlement to an initial rating in excess of 10 percent for the service-connected right elbow disability.

7. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.

9. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with radiculopathy into the pelvic girdle.

10. Entitlement to an extended period of a temporary total rating for convalescence status-post total right knee replacement. 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision, in pertinent part, granted the claims of entitlement to service connection for disabilities of the right knee, left knee, left shoulder, left ankle, right ankle, right elbow, lumbar spine, as well as left foot plantar fasciitis, and PTSD.  The Veteran appealed the initial ratings assigned.  The July 2015 rating decision denied an extension of the period of a temporary total rating for convalescence status-post total right knee replacement.  

In his January 2013 substantive appeal regarding all of the above issues except entitlement to an extension of convalescence, the Veteran requested a Board hearing.  The hearing was scheduled for March 30, 2016; however, his               then-attorney requested that the hearing be cancelled and not rescheduled in correspondence received in March 2016.  The Veteran also requested a Board hearing in his June 2016 substantive appeal regarding the issue of entitlement to an extension of convalescence, but withdrew that request in February 2017.  No other hearing request remains pending. 

In December 2016, the Board granted compensable ratings for the right knee, left knee, left shoulder, right ankle, left ankle, and right elbow disabilities.  It also granted higher ratings for the Veteran's service-connected headache and gastroesophageal reflux disorder (GERD) disabilities, fully resolving those claims.  It also remanded the musculoskeletal claims, as well as the plantar fasciitis, PTSD, and extension of convalescence claims for further evidentiary development.  As will be discussed in the remand portion of this decision, the RO did not undertake the bulk of the development directed by the Board.  It also has not issued a rating decision enacting the benefits granted by the Board in December 2016.  This matter is noted for the RO, which should issue a rating decision implementing the award of these benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As previously discussed, the RO did not undertake the bulk of the development directed by the Board in its December 2016 remand decision.  In that decision, the Board directed that (1) updated VA treatment records be obtained; (2) that the Veteran be asked to identify any pertinent private treatment records; (3) that the Veteran be scheduled for a videoconference hearing at the RO regarding entitlement to extended convalescence after a total right knee replacement; (4) that the Veteran be scheduled for examinations addressing the nature and severity of his right knee disability, left knee disability, left shoulder disability, left ankle disability, right ankle disability, right elbow disability, left foot disability, low back disability (to include a peripheral nerve examination), and PTSD, and (5); that after completion of the above development, the claims be readjudicated, and that a supplemental statement of the case be issued, as appropriate.  

Following that remand, in February 2017, the RO sent a letter to the Veteran requesting that he identify any medical providers who have recently treated him for his disabilities on appeal.  The RO also scheduled the Veteran for a videoconference hearing; the Veteran subsequently withdrew his hearing request.  The RO did not, however, obtain the Veteran's VA treatment records, schedule him for the requested examinations, or readjudicate the claims.

Thus, while the Board regrets the additional delay, the case must be remanded to comply with the Board's prior remand directives.   See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his knees, shoulders, ankles, elbows, feet, and/or PTSD.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from June 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for VA examinations to assess the current nature and severity of his service-connected right knee, left knee, left shoulder, left ankle, right ankle, right elbow, left foot, and low back disabilities.  

The claims file should be made available for review, and the examination report(s) should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  If the examiner(s) is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner(s) should provide an opinion as to the range of motion throughout the appeal period (since May 2010) of the above listed disabilities in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  

Finally, the examiner(s) should provide an opinion(s) as to the extent that the Veteran's service-connected disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's(s') opinion(s) should include an evaluation(s) of the limitations and restrictions imposed by his service-connected disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

If the examiner(s) cannot provide an opinion(s) without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for VA peripheral nerves examination to determine the nature, etiology and severity of his bilateral lower extremity symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.

5. Schedule the Veteran for a VA examination to assess the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.

6. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



